DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 11 have been considered but are moot in view of the new grounds of rejection necessitated by the amendment to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagawa et al. (U.S. Pub. No. 20090086071) in view of Walsh et al. (U.S. Pub. No. 20190158769).
Regarding claim 1, Kagawa discloses:
An imaging element (photo detection device as a CMOS image sensor, par. 56), comprising:

a pixel circuit configured to output an analog pixel signal (each pixel circuit 100 outputs a signal corresponding to the intensity of light having entered the photodiode PD from an output terminal 102, where output terminal 102 is connected to another data line LDj of the column in which each pixel circuit 100 is provided, par. 64); wherein
the pixel circuit includes:
a photoelectric conversion section configured to:
receive light incident on a corresponding pixel of the plurality of pixels (photodiode PD detecting intensity of incident light, par. 63, 67);
subject the received light to photoelectric conversion and generate an electric charge corresponding to a quantity of the light (the photodiode discharges the electric charge stored in the cathode capacitance Cpd for a predetermined storage time by a photocurrent Iph flowing through the photodiode PD, par. 63, 67); and
a charge-to-voltage conversion section (using second sensing circuit 44, par. 67-71, 79, 81) configured to:

 convert the electric charge to a voltage based on the selected conversion efficiency (amplified voltage output to the data line LD or output the electric charge stored in the cathode capacitance Cpd via the data line LDj without amplification, par. 67-71, 79, and 81); and
a conversion efficiency control section configured to:
acquire the analog pixel signal from each of the plurality of pixels (signal processing unit 30 switches between the first mode 
compare, the pixel signals with a threshold value (compares the potential on the data line LD with a first predetermined threshold voltage Vth1, par. 84); and
control the selection of the conversion efficiency in the charge-to-voltage conversion section based on the comparison (mode control circuit CNT sets the first mode or the second mode according to the potential on the data line LD, and also sets the gain, par. 84 and 87).
Kagawa is silent with regards to each pixel includes an analog-to-digital converter circuit configured to convert the analog pixel signal to a digital pixel signal.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include an analog-to-digital converter circuit being disposed for a single pixel circuit or disposed in each area where a predetermined number of the pixel circuits are disposed either in a group or per column line and converting the analog pixel signal to a digital pixel signal.  This is advantageous in that digitally converted images 
It is noted by the examiner that because the applicant has failed to timely traverse the old and well-known statement above, it is now taken as admitted prior art.  See MPEP 2144.03(c).
Kagawa is silent with regards to calculate a histogram based on the analog pixel signal from each of the plurality of pixels; compare, based on the histogram, a number of pixels associated with saturated pixel signals with a threshold value; and control the selection of the conversion efficiency based on the comparison.  Walsh discloses in par. 43 and 49-51 where under bright conditions the automatic exposure module 352 will decrease the integration time to a minimum period attempting to achieve the defined operation point, and a gain control module 354 controls the current gain state where when integration time is minimized and a portion (number of pixels) of the scene is still saturated (where the saturated values are above or below the target histogram value as a threshold), where the gain control module 354 will switch the gain state to a lower gain, and a histogram based on pixel values is used and the gain is adjusted to align the top-most histogram values to the target value, which is a percentage of the maximum range (saturated when bright and outside the histogram range) and where the analog image signal is gain adjusted through an automatic gain control (AGC) unit 325 and digitized in an analog-to-digital converter (ADC) 330, and where three gain states are available: high, medium and low.  As can be seen in par. 50 this is advantageous in that 
Regarding claim 2, see the rejection of claim 1 and note that it was shown in Walsh that the conversion efficiency was selected based on a brightness level of an image, and the brightness level of the image was based on the comparison where Walsh compared the histogram values related to brightness of the image to the target value and selected the gain accordingly (par. 49-51).
Regarding claim 3, Kagawa note that in the rejection of the parent claim it was shown that Kagawa discloses the conversion efficiency control section changes the photoelectric conversion section to the high conversion efficiency for each pixel where the mode changes to the first mode when the read value is lower than a predetermined threshold.  Kagawa is silent with regards to simultaneously change the photoelectric conversion section to the high conversion efficiency for the plurality of the pixels.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include simultaneously using multiple sub-pixels as part of a pixel and exposing all sub-pixels of the pixel simultaneously and simultaneously binning and reading out the sub-pixels.  This is advantageous in that in that in dark conditions the sub-pixels can be binned in order to obtain a pixel signal that has usable brightness values.  Therefore, it would have been obvious to one of ordinary skill in the art before 
It is noted by the examiner that because the applicant has failed to timely traverse the old and well-known statement above, it is now taken as admitted prior art.  See MPEP 2144.03(c).
Regarding claim 4, Kagawa further discloses:
charge-to-voltage conversion section includes a selector switch (M2 that connects cathode capacitance Cpd to overflow capacitor Cov which is connected to ground, par. 96 and 97 and Fig. 3) configured to switch between a source-follower readout circuit configuration to achieve the reference conversion efficiency and a source-ground readout circuit 
and the conversion efficiency control section is further configured to control the selector switch (during potential detecting period .phi.2. the first switching transistor Msw1, the third switching transistor Msw3 and the sixth switching transistor Msw6 turning on, the potential at the cathode terminal of the photodiode PD at this time is read out through the source follower amplifier, par. 90 and Fig. 7, and during the read period .phi.7, the second switching transistor Msw2 is turned on, Msw1 is off, while the overflow transistor M2 is on, so that the electric charge stored in the cathode capacitance Cpd is transferred to the feedback capacitor Cfb through the data line, par. 96 and 97, and Fig 9).
Regarding claim 5, see the rejection of claim 1 and note that was shown to include the reference conversion efficiency is higher than low conversion efficiency where three gain states are available: high, medium and low and the medium gain state is lower than the high gain state and higher than the low gain state (par. 49).

It is noted by the examiner that because the applicant has failed to timely traverse the old and well-known statement above, it is now taken as admitted prior art.  See MPEP 2144.03(c).
Regarding claim 7, see the rejection of claim 6 and note that the limitations of claim 7 were shown.
Regarding claim 8, see the rejection of claims 7 and 6 and note that the limitations of claim 8 were shown.
Regarding claim 9, see the rejection of claims 8, 7, and 6 and note that the limitations of claim 9 were shown.
Regarding claim 10, see the rejection of claims 1 and 2.
Regarding claim 11, see the rejection of claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/NICHOLAS G GILES/           Primary Examiner, Art Unit 2697